Citation Nr: 1736151	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-06 772	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for entitlement to service connection for a left thumb disability.

2.  Entitlement to service connection for entitlement to service connection for a back disability.

3.  Entitlement to an initial rating greater than 10 percent for right knee arthritis, status post chondroplasty.

4.  Entitlement to a compensable initial rating for right knee postoperative scar.

5.  Entitlement to a compensable initial rating for right knee limitation of extension.



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to March 1982; in March 1999; from February 2001 to October 2001; and in August 2005.  He served in the Georgia National Guard from September 1981 to August 1983; in the New York National Guard from August 1983 to March 1984; in the Georgia National Guard from March 1984 to June 1985; and in the Georgia National Guard from March 1999 to July 2008

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  



FINDING OF FACT

In a July 2017 statement, the Veteran withdrew his appeal of the issues of entitlement to service connection for a back disability, entitlement to service connection for a left thumb disability, entitlement to an initial rating greater than 10 percent for right knee arthritis, status post chondroplasty, entitlement to a compensable initial rating for a right knee scar, and entitlement to a compensable initial rating for right knee limitation of extension.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for a left thumb disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal for entitlement to an initial rating greater than 10 percent for right knee arthritis, status post chondroplasty, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal for entitlement to a compensable initial rating for a right knee scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal for entitlement to a compensable initial rating for right knee limitation of extension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his claims for entitlement to service connection for a back and left thumb disability as well as the claims for entitlement to an initial rating greater than 10 percent for right knee arthritis, status post chondroplasty, entitlement to a compensable initial rating for a right knee scar, and entitlement to a compensable initial rating for right knee limitation of extension in a July 2017 written statement.  There remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the matters and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a back disability is dismissed.

The appeal as to the issue of entitlement to service connection for a left thumb disability is dismissed.

The appeal as to the issue of entitlement to an initial rating greater than 10 percent for right knee arthritis, status post chondroplasty, is dismissed.

The appeal as to the issue of entitlement to a compensable initial rating for a right knee scar is dismissed.

The appeal as to the issue of entitlement to a compensable initial rating for right knee limitation of extension is dismissed.



		
MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


